IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                                 No. 00-41346
                               Summary Calendar



     UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

             versus

     DAVID WAYNE DURKE,

                                                 Defendant-Appellant.




             Appeal from the United States District Court
                   for the Eastern District of Texas
                        USDC No. 1:99-CR-168-1

                               August 31, 2001

Before GARWOOD, BARKSDALE and DEMOSS, Circuit Judges.

PER CURIAM:*

     David     Wayne   Durke    (Durke)    appeals   his   conviction   for

possession with intent to distribute methamphetamine in violation

of 21 U.S.C. § 841(a).          Durke challenges the district court’s

denial of his motion to suppress.         He argues that the search of his

vehicle was unconstitutional because, inter alia, the officers only

had a “hunch” that he would have marihuana in the vehicle.



     *
      Pursuant to 5TH CIR. R. 47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     As noted in United States v. Reed, 822 F.2d 147, 149 (5th Cir.

1989), the distinct odor of burnt marihuana, by itself, will

provide   probable   cause       to   search   a   vehicle.   Moreover,   the

detection of the odor of marihuana justifies a search of the entire

vehicle, including locked compartments where contraband is likely

to be concealed.     Id.    See also United States v. McSween, 53 F.3d
684, 686-87 (5th Cir. 1995).

     In reviewing a ruling on a motion to suppress, this court

reviews factual findings for clear error. United States v. Jordan,

232 F.3d 447, 448 (5th Cir. 2000).                 This court must view the

evidence in the light most favorable to the prevailing party.             Id.

As in Reed, “the resolution of this issue simply boiled down to a

credibility choice,” Reed, 882 F.2d at 149, and the district

court’s express choice to believe the officers’ testimony that they

smelled a burned marihuana odor coming from the vehicle, and thus

to deny the motion to suppress, was not clear error.             “It is not

controlling that the substance eventually discovered in the vehicle

was [methamphetamine], and that no marihuana was ever found.”             Id.

“It is settled that the presence or absence of probable cause to

search is not determined by what the search does or does not

ultimately reveal.”        Id.   See also McSween supra.

     Durke’s conviction is AFFIRMED.




                                         2